Citation Nr: 0517078	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Evaluation of status-post operative Bankhart procedure, 
right (dominant) shoulder, currently evaluated as 10 percent 
disabling.

3.  Evaluation of residual scars, stab wound, and exploratory 
laparotomy currently evaluated as zero percent disabling.

4.  Evaluation of residual, corneal scar, right eye, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
September 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss, awarded a 10 percent disability evaluation for 
status-post operative Bankhart procedure, right (dominant) 
shoulder, and assigned noncompensable evaluations to residual 
scars, stab wound, and exploratory laparotomy and residual, 
corneal scar, right eye. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in July 2004.  A transcript 
of this hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board notes that the 
veteran requested that his appeal be remanded and sent 
directly to the Oakland RO.  Unfortunately, the Board is 
unable to deviate from standard operating procedure, which 
dictates that all remands be sent to the AMC for quick 
disposition.  VA will notify you if further action is 
required on your part.


REMAND

At the July 2004 hearing before the undersigned Veterans Law 
Judge, the veteran submitted additional evidence pertaining 
to his current appeal.  He specifically requested that the RO 
review this evidence before it is considered by the Board.  
Although there is a waiver dated July 2004 from the veteran 
in the claims file which waives RO consideration of evidence 
obtained at the hearing, the veteran's statements at the 
hearing indicate the contrary.  The veteran was clear at the 
hearing that he wished his appeal to be remanded to the RO so 
that the RO could consider the additional evidence.  The 
Board will act in accordance with the veteran's statements 
made at his hearing, and will remand his appeal for Agency of 
Original Jurisdiction (AOJ) review of the additional 
evidence.

The veteran also indicated at the hearing that he had had a 
recent eye examination by his private physician, Dr. Hull.  
He submitted an authorization for VA to obtain those records.  
Accordingly, those records should be requested by VA.

Regarding the veteran's claim for an increased evaluation for 
status-post operative Bankhart procedure, right (dominant) 
shoulder, the Board finds that the veteran needs a current 
examination.  The veteran had an operative procedure on his 
right shoulder in September 2000.  A thorough examination 
report since this procedure, however, is not associated with 
the claims file.  Further, at the July 2004 hearing, the 
veteran indicated that his shoulder had not been "up to the 
level that it was before the surgery."

Regarding the veteran's claim for an increased evaluation for 
residual scars, stab wound, and exploratory laparotomy, the 
veteran indicated at the hearing that the scar was tender, 
irritable, crusty, red, and itchy.  The Board finds that an 
examination is necessary to enable VA to adequately rate this 
disability.  Further, the veteran indicated that he had 
recently seen a dermatologist regarding the scar.  The 
veteran is notified that he has a duty to identify any 
records not associated with the claims file pertaining to his 
scar disability.  If the dermatologist is a private 
physician, the veteran should provide authorization for VA to 
obtain those records.  If it was a VA doctor, he should 
indicate at which VA facility he received treatment, as well 
as the dates of treatment.

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the Board finds that an examination 
is not necessary, as there is an adequate VA examination in 
the claims file from June 2003.  The veteran is notified that 
if he has any further evidence, not already associated with 
the claims file, pertaining to his alleged hearing loss, he 
should submit it to VA or provide authorization for VA to 
obtain those records.

The Board notes that the most recent VA treatment records in 
the veteran's claims file are from June 2003 from the 
Sacramento VAMC.  Treatment records from July 2003 to the 
present should be requested.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Request the veteran's treatment 
records from July 2003 to the present 
from the Sacramento VAMC.  Please 
document the request, as well as any 
response, including a negative reply.

2.  Request the veteran's treatment 
records from Dr. Frank W. Hull, 1710 
Pennsylvania Avenue, Suite B, Fairfield, 
CA 94533.  Please document the request, 
as well as any response, including a 
negative reply.

3.  Schedule the veteran for an 
orthopedic examination for the right 
shoulder.  The examiner should indicate, 
in degrees, the right shoulder forward 
elevation (flexion), the right shoulder 
abduction, the right shoulder external 
rotation, and the right shoulder internal 
rotation.  The examiner should state 
whether there is limitation of motion of 
the arm at shoulder level, midway between 
side and shoulder level, or to 25 degrees 
from the side.
The examiner should also describe 
the veteran's limitation of function due 
to the right shoulder disability, 
including pain on active and passive 
motion, weakness, less or more movement 
than normal, excess fatigability, 
incoordination, and impaired ability to 
execute skilled movements smoothly.
	The examiner should also address 
whether there is malunion of the clavicle 
or scapula, nonunion of the clavicle or 
scapula with loose movement or without 
loose movement, or dislocation of the 
clavicle or scapula.
	The examiner should review the 
veteran's claims file.

4.  The veteran should be scheduled for a 
dermatological examination for his 
service-connected abdominal scar.  The 
examiner should address:
(1) whether the scar is poorly 
nourished, with repeated ulceration
(2) whether the scar is tender
(3) whether the scar is painful on 
objective demonstration
(4) whether the scar is deep (i.e., 
is associated with underlying soft tissue 
damage) or causes limitation of motion
(5) whether the scar is superficial 
and does not cause limited motion
(6) whether the scar is unstable 
(i.e., where there is frequent loss of 
covering of the skin over the scar), and 
(7) whether there is limitation of 
function of the affected part.
(8) The examiner should also 
indicate the size of the scar.
The examiner should review the 
veteran's claims file.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




